Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

Priority
This application is a CIP of app. 16/985, 309 filed on 08/05/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 14-18 are rejected under 35 U.S.C. 103  as being unpatentable over Contario et al. (hereinafter referred to as Contario) (U. S. Patent No. 8,674,823 B1) in view of Yun et al. (hereinafter referred to as Yun) (U. S. Pub. No. 2017/0302462 A1).
As to claim 1, Contario teaches a power supply powerline networking management system, comprising: a chassis (Fig. 3, personal computer); a plurality of components that are included in the chassis (See at least FIG. 1, FIG. 2 and FIG. 3, Col.1, lines 51-56, “FIG. 1 depicts a schematic view of an exemplary power management system; FIG. 2 depicts a schematic view (plurality of components)of a conventional uninterruptible power supply coupled with a conventional personal computer; FIG. 3 depicts a schematic view (plurality of components) of an exemplary modified uninterruptible power supply coupled with a modified personal computer(chassis)”); a management subsystem that is included in the chassis; a power system that is included in the chassis and coupled to the plurality of components and the management system (See at least Fig. 2, motherboard is management subsystem, power supply, DC power, AC power, etc. constitute power system); convert the first powerline management communications to first dataline management communications (See at least Col. 44, lines 8-10, “Each power supply may convert power from the supplied format into whatever the specific power needs are of power consumer”), transmit, to the management subsystem via a data connector on the power system, the first dataline management communications (See at least Col. 4, lines 30-32, ‘Powerline communications is a system for carrying data on a conductor that is also used for electrical power transmission”;  Col 4, lines 65-67, “Some versions of power management system (10) also utilize the ability of powerline communications to transmit and receive data through a metal power conductor circuit”; and Col. 5, lines 50-54,  “Power cord (40) is used to communicate power from power provider 920) to power consumer (30); while USB cable (41) is used to communicate data between power provider and power consumer”); and provide, to the plurality of components on the power system, the power (See at least ABSTRACT, “the power provide and power consumers may communicate via the power cables using powerline communication as the power provider provides operational power to the power consumers”).
Although Contario teaches the substantial features of the claimed invention, Contario fails to expressly teach a powerline networking engine that is included in the power system and that is configured to: receive, via a first power connector on the power system, first powerline management communications along with power. 
In analogous teaching, Yun exemplifies this wherein Yun teaches a powerline networking engine that is included in the power system and that is configured to: receive, via a first power connector on the power system, first powerline management communications along with power (See at least FIG.7, “Operate in PD mode, request power supply, transmit information on type and class power requirement of PD, obtain power”).
Thus, given the teaching of Yun, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Yun, method for supplying power in network and apparatus therefor, into Contario, power management system, for method and system of supplying power to the communication node. One of the ordinary skills in the art would have been motivated because the method and system can be used to allocating the power and data to communications devices (See Yun: ABSTRACT).

As to claim 2, Contario and Yun teach the system of claim 1. Contario further teaches wherein each of the data connector and the second power connector are included on single, integrated connector structure (See at least FIGS 11-12 and 16, and Col.11, lines 22-33, “includes two connectors (242, 2440 and a control box (246). Connector 242 comprises a conventional three-power plug in this example…Connector 244 comprises a conventional USB plug in this example, and is coupled with control box (246) via a conventional USB cable”).

As to claim 3, Contario and Yun teach the system of claim 1. Contario further teaches wherein the data connector is provided by a first connector structure and the second power connector is provided by a second connector structure that is different than the first connector structure (See at least FIGS 11-12 and 16, and Col.11, lines 22-33, “includes two connectors (242, 2440 and a control box (246). Connector 242 comprises a conventional three-power plug in this example…Connector 244 comprises a conventional USB plug in this example, and is coupled with control box (246) via a conventional USB cable”).

As to claim 4, Contario and Yun teach the system of claim 1. Contario further teaches wherein the powerline networking engine is configured to: receive, from the management subsystem via the data connector, second dataline management communications (Col. 5, lines 52-54 “ while USB cable (41) is used to communicate data between power provider and power consumer”); convert the second dataline management communications to second powerline management communications; transmit, via the first power connector, the second powerline management communications ( See at least Col. 4, lines 30-32, ‘Powerline communications is a system for carrying data on a conductor that is also used for electrical power transmission”;  Col 4, lines 65-67, “Some versions of power management system (10) also utilize the ability of powerline communications to transmit and receive data through a metal power conductor circuit”; and Col. 5, lines 50-54,  “Power cord (40) is used to communicate power from power provider 920) to power consumer (30); while USB cable (41) is used to communicate data between power provider and power consumer”).

As to claim 5, Contario and Yun teach the system of claim 1. Contario further teaches wherein the power system includes: a power conversion subsystem that is configured to: convert the power to provide converted power; and provide the converted power to the plurality of server components (See at least ABSTRACT, “the power provide and power consumers may communicate via the power cables using powerline communication as the power provider provides operational power to the power consumers”).

As to claim 8, Contario teaches a power supply system, comprising: a chassis; a data connector that is included on the chassis; a first power connector that is included on the chassis; a second power connector that is included on the chassis (Fig. 3, personal computer); a plurality of components that are included in the chassis (See at least FIG. 1, FIG. 2 and FIG. 3, Col.1, lines 51-56, “FIG. 1 depicts a schematic view of an exemplary power management system; FIG. 2 depicts a schematic view of a conventional uninterruptible power supply coupled with a conventional personal computer; FIG. 3 depicts a schematic view of an exemplary modified uninterruptible power supply coupled with a modified personal computer(chassis)”); a processing system that is housed in the chassis, that is coupled to the processing system, and that includes instructions (See at least Fig. 2, motherboard is management subsystem, power supply, DC power, AC power, etc. constitute power system); convert the first powerline management communications to first dataline management communications (See at least Col. 44, lines 8-10, “Each power supply may convert power from the supplied format into whatever the specific power needs are of power consumer”), transmit, to the management subsystem via a data connector on the power system, the first dataline management communications (See at least Col. 4, lines 30-32, ‘Powerline communications is a system for carrying data on a conductor that is also used for electrical power transmission”;  Col 4, lines 65-67, “Some versions of power management system (10) also utilize the ability of powerline communications to transmit and receive data through a metal power conductor circuit”; and Col. 5, lines 50-54,  “Power cord (40) is used to communicate power from power provider 920) to power consumer (30); while USB cable (41) is used to communicate data between power provider and power consumer”); and provide, to the plurality of components on the power system, the power (See at least ABSTRACT, “the power provide and power consumers may communicate via the power cables using powerline communication as the power provider provides operational power to the power consumers”).
Although Contario teaches the substantial features of the claimed invention, Contario fails to expressly teach a powerline networking engine that is included in the power system and that is configured to: receive, via a first power connector on the power system, first powerline management communications along with power. 
In analogous teaching, Yun exemplifies this wherein Yun teaches a powerline networking engine that is included in the power system and that is configured to: receive, via a first power connector on the power system, first powerline management communications along with power (See at least FIG.7, “Operate in PD mode, request power supply, transmit information on type and class power requirement of PD, obtain power”).
Thus, given the teaching of Yun, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Yun, method for supplying power in network and apparatus therefor, into Contario, power management system, for method and system of supplying power to the communication node. One of the ordinary skills in the art would have been motivated because the method and system can be used to allocating the power and data to communications devices (See Yun: ABSTRACT).

As to claim 9, Contario and Yun teach the power supply system of claim 8. Contario further teaches wherein each of the data connector and the second power connector are included on single, integrated connector structure (See at least FIGS 11-12 and 16, and Col.11, lines 22-33, “includes two connectors (242, 2440 and a control box (246). Connector 242 comprises a conventional three-power plug in this example…Connector 244 comprises a conventional USB plug in this example, and is coupled with control box (246) via a conventional USB cable”).

As to claim 10, Contario and Yun teach the power supply system of claim 8. Contario further teaches wherein the data connector is provided by a first connector structure and the second power connector is provided by a second connector structure that is different than the first connector structure (See at least FIGS 11-12 and 16, and Col.11, lines 22-33, “includes two connectors (242, 2440 and a control box (246). Connector 242 comprises a conventional three-power plug in this example…Connector 244 comprises a conventional USB plug in this example, and is coupled with control box (246) via a conventional USB cable”).

As to claim 11, Contario and Yun teach the power supply system of claim 8. Contario further teaches wherein the powerline networking engine is configured to: receive, from the management subsystem via the data connector, second dataline management communications (Col. 5, lines 52-54 “ while USB cable (41) is used to communicate data between power provider and power consumer”); convert the second dataline management communications to second powerline management communications; transmit, via the first power connector, the second powerline management communications ( See at least Col. 4, lines 30-32, ‘Powerline communications is a system for carrying data on a conductor that is also used for electrical power transmission”;  Col 4, lines 65-67, “Some versions of power management system (10) also utilize the ability of powerline communications to transmit and receive data through a metal power conductor circuit”; and Col. 5, lines 50-54,  “Power cord (40) is used to communicate power from power provider 920) to power consumer (30); while USB cable (41) is used to communicate data between power provider and power consumer”).

As to claim 12, Contario and Yun teach the power supply system of claim 8. Contario further teaches wherein further comprising: a power conversion subsystem that is configured to: convert the power to provide converted power; and provide the converted power to the plurality of server components (See at least ABSTRACT, “the power provide and power consumers may communicate via the power cables using powerline communication as the power provider provides operational power to the power consumers”).

As to claim 14, Contario teaches a method for power supply powerline networking management, comprising:  (See at least Col 4, lines 65-67, “Some versions of power management system (10) also utilize the ability of powerline communications to transmit and receive data through a metal power conductor circuit”; and Fig. 2, motherboard is management subsystem, power supply, DC power, AC power, etc. constitute power system); converting, by the power system, the first powerline management communications to first dataline management communications (See at least Col. 44, lines 8-10, “Each power supply may convert power from the supplied format into whatever the specific power needs are of power consumer”), transmitting, by the power system to a management subsystem via a data connector, the first dataline management communications (See at least Col. 4, lines 30-32, ‘Powerline communications is a system for carrying data on a conductor that is also used for electrical power transmission”;  Col 4, lines 65-67, “Some versions of power management system (10) also utilize the ability of powerline communications to transmit and receive data through a metal power conductor circuit”; and Col. 5, lines 50-54,  “Power cord (40) is used to communicate power from power provider 920) to power consumer (30); while USB cable (41) is used to communicate data between power provider and power consumer”); and providing, by the power system to the plurality of components via a second connector, the power (See at least ABSTRACT, “the power provide and power consumers may communicate via the power cables using powerline communication as the power provider provides operational power to the power consumers”).
Although Contario teaches the substantial features of the claimed invention, Contario fails to expressly teach a powerline networking engine that is included in the power system and that is configured to: receive, via a first power connector on the power system, first powerline management communications along with power. 
In analogous teaching, Yun exemplifies this wherein Yun teaches a powerline networking engine that is included in the power system and that is configured to: receive, via a first power connector on the power system, first powerline management communications along with power (See at least FIG.7, “Operate in PD mode, request power supply, transmit information on type and class power requirement of PD, obtain power”).
Thus, given the teaching of Yun, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Yun, method for supplying power in network and apparatus therefor, into Contario, power management system, for method and system of supplying power to the communication node. One of the ordinary skills in the art would have been motivated because the method and system can be used to allocating the power and data to communications devices (See Yun: ABSTRACT).

As to claim 15, Contario and Yun teach the method of claim 14. Contario further teaches wherein each of the data connector and the second power connector are included on single, integrated connector structure (See at least FIGS 11-12 and 16, and Col.11, lines 22-33, “includes two connectors (242, 2440 and a control box (246). Connector 242 comprises a conventional three-power plug in this example…Connector 244 comprises a conventional USB plug in this example, and is coupled with control box (246) via a conventional USB cable”).

As to claim 16, Contario and Yun teach the method of claim 14. Contario further teaches wherein the data connector is provided by a first connector structure and the second power connector is provided by a second connector structure that is different than the first connector structure (See at least FIGS 11-12 and 16, and Col.11, lines 22-33, “includes two connectors (242, 2440 and a control box (246). Connector 242 comprises a conventional three-power plug in this example…Connector 244 comprises a conventional USB plug in this example, and is coupled with control box (246) via a conventional USB cable”).

As to claim 17, Contario and Yun teach the method of claim 14. Contario further teaches wherein further comprising: receiving, by the power system from the management subsystem via the data connector, second dataline management communications (Col. 5, lines 52-54 “ while USB cable (41) is used to communicate data between power provider and power consumer”); converting, by the power system, the second dataline management communications to second powerline management communications; transmitting, by the power system via the first power connector, the second powerline management communications ( See at least Col. 4, lines 30-32, ‘Powerline communications is a system for carrying data on a conductor that is also used for electrical power transmission”;  Col 4, lines 65-67, “Some versions of power management system (10) also utilize the ability of powerline communications to transmit and receive data through a metal power conductor circuit”; and Col. 5, lines 50-54,  “Power cord (40) is used to communicate power from power provider 920) to power consumer (30); while USB cable (41) is used to communicate data between power provider and power consumer”).

As to claim 18, Contario and Yun teach the method of claim 14. Contario further teaches wherein further comprising: converting, by the power system, the power to provide converted power; and providing, by the power system, the converted power to the plurality of server components (See at least ABSTRACT, “the power provide and power consumers may communicate via the power cables using powerline communication as the power provider provides operational power to the power consumers”).

Claims 6-7, 13, 19 and 20 are rejected under 35 U.S.C. 103  as being unpatentable over Contario in view of Yun , and further in view of Byers et al. (hereinafter referred to as Byers) (U. S. Pub. No. 20200221601 A1).
As to claim 6, Contario and Yun teach the system of claim 1. However, Contario and Yun fail to expressly teach wherein the power system includes: a power management subsystem that is coupled to the cooling subsystem and configured to: monitor and report the power provided to the plurality of server components.
In analogous teaching, Byers exemplifies this wherein Byers teaches wherein the power system includes: a power management subsystem that is coupled to the cooling subsystem (See at least ¶ [0031], “the central hub 10 comprises a power supply unit (PSU) (power distribution module) 15 for receiving power (e.g., building power from a power grid, renewable energy source, generator, or battery), a network interface (e.g., fabric, line cards) 16 for receiving data from or transmitting data to a network (e.g., Internet), and a heat exchanger 18 in fluid communication with a cooling plant (or other cooling source)”) and configured to: monitor and report the power provided to the plurality of server components (See at least FIGURE 8 82, “Monitor power, data and cooling and transmit monitoring information to central hub”).
Thus, given the teaching of Byers, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Byers, power delivery method and system, into Contario, power management system, and Yun, method for supplying power in network and apparatus therefor, for method and system of supplying power to the communication node. One of the ordinary skills in the art would have been motivated because the method and system can be used to allocating the power and data to each of the remote communications devices (See Byers: ABSTRACT).

As to claim 7, Contario and Yun teach the system of claim 1. However, Contario and Yun fail to expressly teach wherein the power system includes: a cooling subsystem; and a power management subsystem that is coupled to the cooling subsystem and configured to: monitor a temperature of the power system; and activate, in response to the temperature of the power system exceeding a threshold, the cooling subsystem.
In analogous teaching, Byers exemplifies this wherein Byers further teaches wherein the power system includes: a cooling subsystem; and a power management subsystem that is coupled to the cooling subsystem (See at least ¶ [0031], “the central hub 10 comprises a power supply unit (PSU) (power distribution module) 15 for receiving power (e.g., building power from a power grid, renewable energy source, generator, or battery), a network interface (e.g., fabric, line cards) 16 for receiving data from or transmitting data to a network (e.g., Internet), and a heat exchanger 18 in fluid communication with a cooling plant (or other cooling source)”) and configured to: monitor a temperature of the power system (See at least FIGURE 8 82, “Monitor power, data and cooling and transmit monitoring information to central hub”); and activate, in response to the temperature of the power system exceeding a threshold, the cooling subsystem (See at least ¶ [0080], “The power monitor and control device 47 may also monitor optical signaling and disable power if there is a lack of optical transitions or communication with the power source. Temperature, pressure, or flow sensors may also provide input to the power monitor and control module 47 so that power may be disabled if the temperature at the remote device 42 exceeds a specified limit”).
Thus, given the teaching of Byers, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Byers, power delivery method and system, into Contario, power management system, and Yun, method for supplying power in network and apparatus therefor, for method and system of supplying power to the communication node. One of the ordinary skills in the art would have been motivated because the method and system can be used to allocating the power and data to each of the remote communications devices (See Byers: ABSTRACT).

As to claim 13, Contario and Yun teach the power supply system of claim 8. However, Contario and Yun fail to expressly teach wherein further comprising: a cooling subsystem; and a power management subsystem that is coupled to the cooling subsystem and configured to: monitor a temperature of the power system; and activate, in response to the temperature of the power system exceeding a threshold, the cooling subsystem. and report the power provided to the plurality of server components.
In analogous teaching, Byers exemplifies this wherein Byers further teaches wherein further comprising: a cooling subsystem; and a power management subsystem that is coupled to the cooling subsystem (See at least ¶ [0031], “the central hub 10 comprises a power supply unit (PSU) (power distribution module) 15 for receiving power (e.g., building power from a power grid, renewable energy source, generator, or battery), a network interface (e.g., fabric, line cards) 16 for receiving data from or transmitting data to a network (e.g., Internet), and a heat exchanger 18 in fluid communication with a cooling plant (or other cooling source)”) and configured to: monitor a temperature of the power system (See at least FIGURE 8 82, “Monitor power, data and cooling and transmit monitoring information to central hub”); and activate, in response to the temperature of the power system exceeding a threshold, the cooling subsystem (See at least ¶ [0080], “The power monitor and control device 47 may also monitor optical signaling and disable power if there is a lack of optical transitions or communication with the power source. Temperature, pressure, or flow sensors may also provide input to the power monitor and control module 47 so that power may be disabled if the temperature at the remote device 42 exceeds a specified limit”).
Thus, given the teaching of Byers, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Byers, power delivery method and system, into Contario, power management system, and Yun, method for supplying power in network and apparatus therefor, for method and system of supplying power to the communication node. One of the ordinary skills in the art would have been motivated because the method and system can be used to allocating the power and data to each of the remote communications devices (See Byers: ABSTRACT).

As to claim 19, Contario and Yun teach the method of claim 14. However, Contario and Yun fail to expressly teach wherein monitoring and reporting, by the power system, the power provided to the plurality of server components.
In analogous teaching, Byers exemplifies this wherein Byers teaches wherein monitoring and reporting, by the power system, the power provided to the plurality of server components (See at least FIGURE 8 82, “Monitor power, data and cooling and transmit monitoring information to central hub”).
Thus, given the teaching of Byers, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Byers, power delivery method and system, into Contario, power management system, and Yun, method for supplying power in network and apparatus therefor, for method and system of supplying power to the communication node. One of the ordinary skills in the art would have been motivated because the method and system can be used to allocating the power and data to each of the remote communications devices (See Byers: ABSTRACT).

As to claim 20, Contario and Yun teach the method of claim 14. However, Contario and Yun fail to expressly teach wherein monitoring, by the power system, a temperature of the power system; and activating, by the power system, in response to the temperature of the power system exceeding a threshold, a cooling subsystem.
In analogous teaching, Byers exemplifies this wherein Byers further teaches wherein monitoring, by the power system, a temperature of the power system; and activating, by the power system (See at least FIGURE 8 82, “Monitor power, data and cooling and transmit monitoring information to central hub”); and activating, by the power system, in response to the temperature of the power system exceeding a threshold, a cooling subsystem (See at least ¶ [0080], “The power monitor and control device 47 may also monitor optical signaling and disable power if there is a lack of optical transitions or communication with the power source. Temperature, pressure, or flow sensors may also provide input to the power monitor and control module 47 so that power may be disabled if the temperature at the remote device 42 exceeds a specified limit”).
Thus, given the teaching of Byers, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Byers, power delivery method and system, into Contario, power management system, and Yun, method for supplying power in network and apparatus therefor, for method and system of supplying power to the communication node. One of the ordinary skills in the art would have been motivated because the method and system can be used to allocating the power and data to each of the remote communications devices (See Byers: ABSTRACT).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Nickel (U. S. Pub. No. 2018/0331854 A1) teaches apparatus and methods for transmitting a communication signal and electric power between two user stations. Kim et al. (U. S. Pub. No. 2017/0302508 A1) teaches power management method in network and apparatus for the same. Bigelow et al. (U. S. Pub. No. 2004/0128562 A1) teaches power management indication method, system and apparatus for server.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/
Examiner, Art Unit 2456 08/26/2022


/ANH NGUYEN/Primary Examiner, Art Unit 2456